Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                    No. 04-14-00435-CV

                           In the Interest of J.R.P., et al., Children

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-01799
                     Honorable Charles E. Montemayor, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

        In accordance with this court’s memorandum opinion of this date, the order terminating
J.R.’s parental rights is AFFIRMED. Counsel’s motion to withdraw is GRANTED.

       SIGNED October 29, 2014.


                                                _____________________________
                                                Karen Angelini, Justice